Citation Nr: 1546540	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma for dental treatment purposes.  

2.  Entitlement to an evaluation in excess of 40 percent for a seizure disorder.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

(The issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits, in the amount of $8,799.52, is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 (dental trauma) and September 2011 (seizure disorder and TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Veteran submitted a VA Form 9 with respect to the issue of entitlement to service connection for dental trauma for dental treatment purposes, at which time he did not respond to the portion of the form pertaining to scheduling an optional Board hearing.  As the Veteran did not check the box indicating, "I Do Not Want a BVA Hearing," the RO sent correspondence to the Veteran informing him that he did not specify whether or not he would like to have a Board hearing, and requesting that he clarify his preference.  In correspondence dated in February 2014, the Veteran's representative indicated that the claim should be forwarded to the Board without a hearing because the Veteran did not complete the section of his VA Form 9 pertaining to scheduling an optional Board hearing.  

However, in March 2015, the Veteran submitted another VA Form 9 with respect to the issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $8,799.52, at which time he explicitly indicated that he wanted a Travel Board hearing at his local VA office.  The Veteran referenced his TDIU claim in that VA Form 9.  Indeed, in an April 2015 statement, the Veteran's representative reiterated that the Veteran desired a Travel Board hearing to state his contentions, and requested that the Veteran's claims file be returned for a more comprehensive VA Form 1-646 (Statement of Accredited Representative in Appealed Case) if the Veteran for some reason was unable to attend his Travel Board hearing.  

Following a review of the claims file, it does not appear as if the Veteran has been scheduled for a Travel Board hearing.  Although the May 2015 VA Form 8 (Certification of Appeal) indicated that the Veteran requested a Board hearing, it acknowledged that the hearing was not yet held but was "requested at Local VA Office."

The Veteran has requested a Travel Board hearing.  See 38 C.F.R. § 20.700 (2014).  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of all claims perfected for appellate review at that time.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2014).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




